Citation Nr: 0503982	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-04 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral visual field 
constriction with diplopia of the right eye, residuals of 
right eye injury due to medial rectus entrapment, currently 
evaluated as 30 percent disabling.


INTRODUCTION

The veteran served on active duty from July 1980 to August 
1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.  The veteran's claims folder is now 
serviced by the RO in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.
REMAND

The record shows that the veteran moved to Florida during the 
course of his appeal and has not yet retained local 
representation.  He presented at the St. Petersburg RO on 
January 12, 2005, for a scheduled video conference before the 
Board and requested that his video hearing be rescheduled so 
that he could retain local representation.  A member of the 
St. Petersburg American Legion appeared with the veteran to 
assist with his request to postpone the hearing for a brief 
period of time to allow the veteran's claims folder to be 
returned to the RO so that a local representative may 
consider the record and prepare for representation.

Therefore, this matter is REMANDED for the following action:

The veteran's claims folder should be 
returned to the St. Petersburg RO so that 
the veteran may retain local 
representation and have a video 
conference with the Board rescheduled.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KRISTI BARLOW
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




